Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0079, “less particles or even no particle is deposited” should read “fewer particles or even no particles are deposited” to correct grammar.
Appropriate correction is required.

Claim Objections
Claims 4-5 objected to because of the following informalities:
In line 8 of claim 4, “and perform an vacuumizing” should read “and performing a vacuumizing”
In line 4-5 of claim 5, “the plurality of target” should read “the plurality of targets”
Appropriate correction is required.

Claim Interpretation
In claims 1 and 3, the limitation “a recessed region of an intermediate film on the substrate is opposite to a plurality of targets” is interpreted to require that the recessed region is facing the plurality of targets but does not necessarily require the recessed region to be aligned with (i.e. directly across from) the plurality of targets.
In claim 6, the limitation “determining, according to the area of the deposition surface and a quantity of the at least two sputtering chambers, a mounting position of each of the plurality of targets in each of the at least two sputtering chambers and an executive sequence of the at least two sputtering chambers to perform the sputtering deposition process” is interpreted to require that the method includes determining the combination of mounting position and executive sequence based upon the combination of area and quantity of chambers. For example, if the mounting position is set based upon the quantity of chambers (but not the area) and the executive sequence is determined based upon the area of the substrate (but not the number of sputtering chambers), the limitation would be met.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 8 of claim 1, “the plurality of targets of same material” lacks antecedent basis. This rejection may be overcome by specifying earlier in the claim that the plurality of targets are made of the same material.
In line 4 and 8 of claim 3, “the target” lacks antecedent basis. Specifically, it is unclear which of the plurality of targets in the current sputtering chamber “the target” refers to.
In line 3-7 of claim 3, the limitation “the recessed region of the intermediate film on the substrate being opposite to the target in the current sputtering chamber of the at least two chambers comprises: starting from the second one of the at least two sputtering chambers, adjusting a position of a movable substrate pedestal” is unclear because the limitation states that the “intermediate film… comprises… adjusting a position of a movable substrate pedestal” and it is unclear how the intermediate film comprises adjusting a position of a movable substrate pedestal.
In line 5 and 7 of claim 5, “the target is columnar” and “corresponding to the target” are unclear as to which target is being referred to. Specifically, it is unclear whether each target of the plurality of targets must be columnar or only one target. Additionally, it is unclear which target the rectangular sputtered region corresponds to.
Claims 2, 4, and 6 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oishi (US 20100155225 A1).
	Regarding claim 1, Oishi (US 20100155225 A1) teaches depositing a thin film on a substrate S utilizing a sputtering apparatus 10 (system) comprising two sputtering chambers (110a, 110b), each of the sputtering chambers comprising a plurality of targets (31a-31h) separated from each other and a plurality of backing plates 32 (target pedestals), wherein each of the targets is mounted on a corresponding backing plate (para 0022, 0040; Fig. 4). Oishi also teaches the lamination of a second film that is the same as the previous film (para 0043), indicating the plurality of targets can be made of a same material.
	Oishi also teaches delivering a substrate into the two sputtering chambers (110a, 110b) sequentially and performing a sputtering process (para 0021, 0043-0044; Fig. 4), wherein the film after the first chamber is non-uniform such that a thicker and thinner film portion are repeated, thus indicating an intermediate film having a recessed region as it is passed into the second chamber and the thinner film portions (recessed region) are laid opposite to a plurality of targets in a current sputtering chamber (para 0003, 0015-0016, 0045). Additionally, Oishi teaches that the targets have widths of 200 mm and the targets and backing plates are disposed at distances (gap between two adjacent targets) of 270 mm (para 0048), which is larger than the width of the target (width sufficient to accommodate at least one of the plurality of targets.
	Regarding claim 3, Oishi teaches that the sputtering chambers each comprise a carrier 21 (substrate pedestal) that may be moved (para 0042-0043; Fig. 4). Oishi also teaches the substrate is arranged in the second chamber such that a uniform film thickness is formed by aligning the thinner portion (recessed region) of the film opposite to the plurality of targets in the second chamber (para 0016).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi (US 20100155225 A1).
Regarding claim 2, Oishi fails to explicitly teach that the deposition processes in the at least two sputtering chambers are performed for the same period. However, Oishi teaches that the film formed in the first chamber is non-uniform with thicker and thinner portions and that after the second chamber the overall thickness is made substantially uniform by swapping the thicker and thinner portion deposition regions/amounts (para 0015-0016). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to sputter for the same duration/period in each sputtering chamber so that the film is made uniform.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi (US 20100155225 A1), as applied to claim 1 above, and further in view of Kurata (US 20110180402 A1) and Bramhall (US 4944860 A).
	Regarding claim 4, Oishi fails to explicitly teach, before delivering the substrate into the at least two sputtering chambers, rotating the substrate from a first state to a second state, delivering the substrate in the second state into a forevacuum chamber and performing a pre-vacuumizing process to the substrate, and delivering the substrate processed by the pre-vacuumizing process into a high vacuum chamber and performing a vacuumizing process to the substrate. However, Kurata (US 20110180402 A1), in the analogous art of sputtering, teaches a posture changing chamber 70 (rotating equipment) to rotate a substrate 10 from a vertical (first) state to a horizontal (second) state to convey a substrate from load lock chamber 51 to an in-line processing unit 60 (para 0049; Fig. 1, 2).
Because Kurata teaches that such posture changing chambers and processes were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the posture changing chamber (rotating equipment) of Kurata before the sputtering chambers of Oishi with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Kurata also teaches a buffer (high-vacuum) chamber 61 between the sputtering chamber 62 and posture changing chamber 70 (para 0058; Fig. 1) in order to transition the substrate from the pressure of the posture changing chamber to the pressure of the sputtering chamber. Oishi teaches the use of vacuum in the sputtering chambers (para 0021). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a buffer (high-vacuum) chamber between the posture changing chamber and sputtering chamber to prevent contaminating the sputtering chamber operating at a vacuum state with particles from the posture changing chamber operating at a lower degree of vacuum.
Additionally, Bramhall (US 4944860 A), in the analogous art of sputtering, teaches degassing (pre-vacuumizing) substrate wafers in a partially evacuated (forevacuum) chamber before transferring them to a staging (high-vacuum) chamber maintained under vacuum for one by one transfer to the processing chambers (col 13 line 42-62). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a degassing chamber for a degassing process before the high vacuum chamber of Oishi in view of Kurata because the degassing is performed at less than full vacuum and the degassing process would remove dissolved impurities from the substrates, thus preventing contamination of the sputtering chamber.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi (US 20100155225 A1), as applied to claim 1 above, and further in view of Yuan (US 20170137932).
	Regarding claim 5, Oishi teaches the (intermediate) film having thick and thin film parts is formed on the substrate (deposition surface) by sputtering (para 0015-0016). Oishi also teaches that the film is deposited over the entire process substrate (sputtered region covers a whole surface of the deposition surface) (para 0016) and a target (31a-31h) is mounted to each of the backing plates 32 (target pedestals) (para 0022; Fig. 4). Additionally, Oishi teaches that the substrates have external dimensions of 1500 mm by 1850 mm (para 0049), thus indicating the substrate and its deposition surface are rectangular. Because the sputtered region of Oishi covers the entire rectangular process substrate (para 0016, 0049), the sputtered region is rectangular and covers a whole surface of the deposition surface after the substrate is sequentially sputtered through the sputtering process in the two sputtering chambers.
	Oishi fails to explicitly teach the targets are columnar. However, Yuan (US 20170137932), in the analogous art of sputtering, teaches a plurality of rotatable (columnar) targets 12 facing a substrate (para 0031; Fig. 1). Both Oishi and Yuan include sputtering targets aligned adjacent to each other across from a substrate (Oishi Fig. 4; Yuan Fig. 1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the planar targets of Oishi with the rotatable targets of Yuan because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). By performing this substitution, the rotatable (columnar) targets would each be mounted to a backing plate (target pedestal) as in Oishi (para 0022).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi (US 20100155225 A1), as applied to claim 1 above, and further in view of Vandenbrande (US 20100272918 A1).
	Regarding claim 6, Oishi teaches controlling the operation of the sputtering power source (executive sequence of the at least two sputtering chambers to perform a sputtering process) (para 0034-0035) and the movement and position of the targets (mounting position of each of the plurality of targets) (para 0036, 0044). Oishi also teaches a substrate having dimensions of 1500 mm by 1850 mm (para 0049), thus acquiring an area of a deposition surface of the substrate. Oishi also teaches that the deposition process (executive sequence) is differed, and thus necessarily determined, depending on whether there is one or two chambers (quantity of chambers) (para 0014-0016, 0048-0054). Furthermore, the mounting position of the plurality of targets is necessarily determined by the number of sputtering chambers because targets cannot be placed in the chambers that are not present.
	Oishi fails to explicitly teach determining the mounting position of the targets and/or the executive sequence of the sputtering chambers according to the area of the deposition surface.
	However, Vandenbrande (US 20100272918 A1), in the analogous art of plasma treatment/deposition, teaches varying the power supplied to treatment devices (determining an executive sequence) based upon the area of the substrate (deposition surface) between the entry and exit of the deposition region (Abstract, para 0010-0012, 0051).
Because Vandenbrande teaches that such control methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the deposition process of Oishi according to the area of the substrate in order to conserve energy with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong (US 20170110299 A1) teaches a rotatable target with a back plate that may rotate together and can be connected to a separate driving unit to independently move. Lingle (US 5229194 A) teaches that 9 of 15 targets instead of all fifteen may be used in different permutations to achieve a particular thickness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797